t c memo united_states tax_court estate of anna soberdash deceased wilma porada and mary ann lacek co-executrices petitioner v commissioner of internal revenue respondent docket no filed date wilma porada and mary ann lacek coexecutrices for petitioner jeffrey l bassin for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax after concessions the issues for decision are whether the value of property in which anna soberdash hereinafter decedent held a qualified income_interest for life and for which a deduction was allowed under sec_2056 to the estate of andrew j soberdash must be included in decedent's gross_estate pursuant to sec_2044 whether the gross_estate should be increased by dollar_figure to include cash equivalents which are not reported on petitioner's federal estate_tax_return and whether the gross_estate should be increased by dollar_figure to include income accrued at decedent's death findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference decedent died on date while domiciled in fayette county pennsylvania her estate is being administered in the court of common pleas of fayette county the coexecutrices of the estate are wilma porada and mary ann lacek at the time of filing the petition wilma porada resided in parma ohio and mary ann lacek resided in north royalton ohio decedent's husband andrew j soberdash hereinafter andrew died on date at the time of his death they had been married for years 1unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure article five of andrew's will created a_trust referred to as the marital trust article five a of andrew's will directed the trustees of the marital trust to pay the income of the marital trust quarterly to decedent or for her benefit during her lifetime article five a also authorized the corporate trustee of the marital trust in its discretion to pay to decedent or for her benefit such portions of the principal as it deemed advisable for any purpose or reason whatsoever under andrew's will no person had a power to appoint any part of the principal of the marital trust to any person other than decedent article five a of andrew's will expressed andrew's intent that decedent's income_interest be a qualified income_interest for life within the meaning of sec_2056 and authorized his executors in their discretion to elect to qualify the principal of the marital trust as qualified_terminable_interest_property qtip article five a of andrew's will directed the trustees of the marital trust to pay to decedent's personal representative the amount necessary to discharge all death taxes resulting from the inclusion of the principal of the marital trust in her estate on the form_706 estate_tax_return filed by andrew's estate the executors elected to claim a marital_deduction for an otherwise nondeductible interest under sec_2056 the federal estate_tax liability of andrew's estate was at issue before this court in docket no in the decision in docket no entered on date the parties stipulated that dollar_figure of the assets distributable under article five of andrew's will represented qtip for which a deduction was allowed under sec_2056 in docket no the parties further stipulated that the assets of the marital trust which constituted qtip would be segregated from those assets of the marital trust which did not and that the assets which did not constitute qtip would not be includable in the estate of the surviving_spouse the dollar_figure which qualified for a qtip deduction under sec_2056 represented percent of the principal of the marital trust which had a total value of dollar_figure on or about date the executors of andrew's estate who were also the trustees of the marital trust filed a petition to divide trust with the fayette county pennsylvania orphan's court in order to segregate the qtip portion of the marital trust from the remaining assets to comply with the tax_court stipulation the petition to divide trust was not granted and the qtip in the marital trust has not been segregated from the remaining assets on petitioner's federal estate_tax_return petitioner did not include in the gross_estate the value of any qtip which had been deducted by andrew's estate under sec_2056 the assets of the marital trust were held at the fayette bank and trust co now known as bt management_trust co which is the corporate trustee of the marital trust as of date the property held in the marital trust had a current market_value of dollar_figure percent of which equals dollar_figure this is the amount of respondent's adjustment for qtip in the notice_of_deficiency on date a payment of dollar_figure was made by the trustees of the marital trust to respondent in partial payment of the deficiency at issue in this case prior to her death decedent was determined to be incompetent and a guardianship was established with integra national bank integra as the guardian of her assets integra prepared an estate valuation schedule listing the assets held by the anna soberdash guardianship and their values as of the date of decedent's death according to the estate valuation schedule prepared by integra decedent owned as of the date of her death two parcels of real_estate big_number shares of bt financial corp common_stock and household goods all of which were reported on the federal estate_tax_return the remaining assets listed on the estate valuation schedule prepared by integra were cash equivalents these were not reported separately on decedent's federal estate_tax_return rather an aggregated amount of dollar_figure was reported as cash as of the date of decedent's death she owned the following cash equivalents listed on the estate valuation schedule prepared by integra which had the following values as of that date big_number shares short intermediate govt dollar_figure big_number shares income trust dollar_figure big_number shares intermediate govt trust dollar_figure federated trust short-term govt securities dollar_figure accrued net_income dollar_figure principal cash dollar_figure undistributable income cash on hand dollar_figure subtotal dollar_figure less costs total dollar_figure during the period from january to date the marital trust established under andrew's will accrued income of dollar_figure which was payable to decedent under article five a of andrew's will and which was paid to the anna soberdash guardianship on date the dollar_figure in income accrued by the marital trust was not reported as an asset on petitioner's federal estate_tax_return opinion the primary issue is whether the value of property in which decedent held a qualified income_interest for life and for which a deduction was allowed under sec_2056 to the estate of andrew j soberdash must be included in decedent's gross_estate pursuant to sec_2044 sec_2056 grants a deduction for the value of any interest in property passing to a surviving_spouse which is included in determining the value of the gross_estate pursuant to sec_2056 a marital_deduction cannot ordinarily be claimed for property passing to a surviving_spouse where the interest of a surviving_spouse may eventually terminate or fail however sec_2056 allows a marital_deduction for qtip qtip is defined in sec_2056 i - iii as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election applies sec_2056 and ii provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse under sec_2056 and ii qtip is treated for purposes of sec_2056 as passing to the surviving_spouse and for purposes of sec_2056 as not passing to any person other than the surviving_spouse pursuant to sec_2056 a qtip_election with respect to any property shall be made by the executor on the federal estate_tax_return and once made is irrevocable sec_2044 sets forth the tax treatment of the qtip in the estate of the surviving_spouse under sec_2044 the value of the gross_estate includes the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 applies sec_2044 to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 see 100_tc_407 affd in part on this issue and revd in part 51_f3d_597 5th cir under andrew's will decedent was entitled to all the income from the marital trust payable quarterly and no person had any power to appoint any part of the principal of the marital trust to any other person thus decedent had a qualifying_income_interest_for_life under sec_2056 and ii and a andrew's estate was allowed a deduction under sec_2056 for dollar_figure of the assets distributed to the marital trust under article five of andrew's will this satisfies sec_2044 it follows that the value as of decedent's death of the qtip deducted by andrew's estate must be included in decedent's gross_estate petitioner does not argue that the terms of andrew's will and the marital trust are inconsistent with the foregoing analysis rather petitioner appears to object to inclusion in the gross_estate because the marital trust was allegedly mismanaged by its trustees petitioner contends that as a result of such mismanagement not all the income was paid to decedent or for her benefit and that principal was appointed 2petitioner has not established that such mismanagement occurred during decedent's lifetime to others under sec_2056 and ii the relevant questions are whether decedent was entitled to all the income from the property payable at least annually and whether any person had a power to appoint any part of the property to any other person under the statutory provisions the possibility of mismanagement in the operation of the trust has no bearing on the eligibility for a deduction under sec_2056 or the subsequent inclusion in the surviving spouse's estate under sec_2044 petitioner further contends that any additional taxes should be paid_by the marital trust the question of ultimate liability for payment of the tax is not relevant to the issue of includability in the gross_estate under sec_2044 we note however that the code provides a mechanism for the recovery_of any additional liability resulting from inclusion of qtip under sec_2044 by the executor of the estate of the surviving_spouse sec_2207a provides that if any part of the gross_estate is includable by reason of sec_2044 the decedent's_estate is entitled to recover from the person receiving the property the additional tax resulting from such inclusion moreover andrew in article five a of his will directed the trustees of the marital trust to pay to decedent's personal representative the amount necessary to discharge all death taxes resulting from the inclusion of the principal of the marital trust in her estate on date a payment of dollar_figure was made by the trustees of the marital trust directly to respondent in partial payment of the deficiency at issue in this case this represents a substantial portion if not all of the deficiency plus interest that will be due as a result of the inclusion of marital trust assets in the gross_estate under sec_2044 a qtip deduction under sec_2056 was allowed in andrew's estate for percent of the value of the assets of the marital trust in andrew's case the parties stipulated that the assets of the marital trust which constituted qtip would be segregated from those assets of the marital trust which did not and that decedent's_estate would not include any marital trust property that was not qtip no such division has occurred and the qtip in the marital trust has not been segregated from the remaining assets respondent therefore determined that percent of the value of the assets of the marital trust as of the time of decedent's death is includable in decedent's gross_estate at the time of decedent's death the property held in the marital trust had a value of dollar_figure applying percent to the value of the marital trust results in a value of dollar_figure for the qtip for which a deduction was allowed under sec_2056 for andrew's estate we hold that respondent's determination is correct the next issue is whether the gross_estate should include dollar_figure in cash equivalents that was not reported by petitioner on its federal estate_tax_return under sec_2033 the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of her death on its estate_tax_return petitioner reported that as of the date of decedent's death she held cash of dollar_figure according to integra the guardian of the anna soberdash guardianship the cash equivalents held by the guardianship as of the date of death had a value of dollar_figure in support of its position that the amount of cash reportable on the federal estate_tax_return is dollar_figure petitioner presented a copy of a decree from the court of common pleas of fayette county pennsylvania orphan's court division dated date showing that the amount of cash available sec_22 b temporary estate_tax regs fed reg date which was applicable to the qtip deduction for andrew's estate provides that a qtip_election may be made for all or any part of a property that meets the requirements of sec_2056 and ii a partial election must relate to a fractional or percentile share of the property so that the elective part will reflect its proportionate share of the increment or decline in the whole of the property for purposes of applying sec_2044 sec_22 b temporary estate_tax regs supra this temporary_regulation was incorporated into the final regulations contained in t d 1994_1_cb_236 effective date for distribution at that time was dollar_figure this document does not reflect the amount of cash or the fair_market_value of cash equivalents as of date the day of decedent's death we hold that the gross_estate should be increased by dollar_figure to include cash equivalents not reported by petitioner on its federal estate_tax_return the final issue is whether the gross_estate should include dollar_figure of accrued income payable to decedent at her death sec_20_2033-1 estate_tax regs explicitly provides that interest and dividends which have accrued as of the date of death constitute a part of the gross_estate during the period from january to date the marital trust established under andrew's will accrued income of dollar_figure which was payable to decedent and which was paid to the anna soberdash guardianship on date petitioner appears to argue that the dollar_figure should not be included in the gross_estate because it was also subject_to income_taxation upon receipt of the dollar_figure it was properly subject_to income_taxation as income_in_respect_of_a_decedent under sec_691 however decedent's right to this income at her death is an asset which must be included in the gross_estate under sec_2033 see 5_tc_991 affd 157_f2d_501 6th cir we hold that the accrued trust income of dollar_figure should be included in the gross_estate decision will be entered under rule
